       Case 4:20-cv-04186-KAW Document 51 Filed 03/16/21 Page 1 of 7




 1 Jeffrey B. Dubner (DC Bar No. 1013399)
   (admitted pro hac vice)
 2 jdubner@democracyforward.org
   Michael C. Martinez (State Bar No. 275581)
 3
   mmartinez@democracyforward.org
 4 Sean A. Lev (DC Bar No. 449936)
   (admitted pro hac vice)
 5 slev@democracyforward.org
   Democracy Forward Foundation
 6 P.O. Box 34553

 7 Washington, DC 20043
   Telephone: (202) 448-9090
 8 Facsimile: (202) 701-1775

 9 Sarah A. Good (State Bar No. 148742)
   sgood@fbm.com
10 Anthony Schoenberg (State Bar No. 203714)

11 tschoenberg@fbm.com
   Eric D. Monek Anderson (State Bar No. 320934)
12 emonekanderson@fbm.com
   Farella Braun + Martel LLP
13 235 Montgomery Street, 17th Floor
   San Francisco, California 94104
14 Telephone: (415) 954-4400

15 Facsimile: (415) 954-4480

16 Counsel for Plaintiffs

17                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
18                                    OAKLAND DIVISION
19
   NATIONAL COMMUNITY REINVESTMENT                  Case No. 20-cv-04186-KAW
20 COALITION, et al.,
                                                    JOINT CASE MANAGEMENT
21                Plaintiffs,                       STATEMENT
22         vs.
23
   OFFICE OF THE COMPTROLLER OF THE
24 CURRENCY, et al.,

25                Defendants.

26

27

28

     JOINT CASE MANAGEMENT STATEMENT
     Case No. 20-cv-04186-KAW
        Case 4:20-cv-04186-KAW Document 51 Filed 03/16/21 Page 2 of 7




 1          Pursuant to the January 29, 2021 Clerk’s Notice (ECF No. 46), the Parties submit this Joint

 2 Case Management Statement.

 3      1. Jurisdiction and Service

 4          Plaintiffs maintain that this Court has subject matter jurisdiction over Plaintiffs’ claims

 5 under 5 U.S.C. § 702 and 28 U.S.C. § 1331, and venue under 28 U.S.C. § 1391(e). See Compl. ¶¶

 6 9-10. Defendants have been served. See ECF No. 16. No issues exist regarding personal

 7 jurisdiction or venue.

 8      2. Facts

 9          The Community Reinvestment Act, 12 U.S.C. § 2901 et seq. (“CRA” or the “Act”), states

10 that “regulated financial institutions have continuing and affirmative obligation to help meet the

11 credit needs of the local communities in which they are chartered.” 12 U.S.C. § 2901(a)(3). The

12 CRA requires Defendant Office of the Comptroller of the Currency (“OCC”) to “assess [financial]

13 institutions’ record[s] of meeting the credit needs of [their] communities, including low- and

14 moderate-income neighborhoods,” id. § 2903(a)(1), and to issue regulations specifying how it will

15 conduct those evaluations, id. § 2905.

16          On June 5, 2020, the OCC issued a final rule entitled “Community Reinvestment Act

17 Regulations,” 85 Fed. Reg. 34,734 (the “Final Rule”). Plaintiffs allege in the Complaint that the

18 Rule was arbitrary, capricious, and not in accordance with the CRA, violating the Administrative

19 Procedure Act (“APA”), 5 U.S.C. § 706(2)(A), (C). See id. ¶¶ 163-70; see also Pl.’ Opp. to Defs.’

20 Mot. to Dismiss, ECF No. 35, at 30-31.

21          Plaintiffs also allege the Final Rule was issued without observance of procedure required

22 by law, in violation of 5 U.S.C. § 706(2)(D), in that it was issued without a sufficient opportunity

23 to comment under 5 U.S.C. § 553.

24          Defendants deny that the Final Rule was issued in violation of the APA or the CRA.

25      3. Legal Issues

26          As stated in the preceding section, Plaintiffs allege (1) that the 2020 Final Rule is arbitrary

27 and capricious and contrary to Defendants’ statutory obligations under the CRA, and therefore

28 must be set aside under the APA, 5 U.S.C. § 706(2)(A), and (2) that the 2020 Final Rule was

     JOINT CASE MANAGEMENT STATEMENT                    1
     Case No. 20-cv-04186-KAW
        Case 4:20-cv-04186-KAW Document 51 Filed 03/16/21 Page 3 of 7




 1 issued without observance of procedures required by law, and therefore must be set aside under

 2 the APA, 5 U.S.C. § 706(2)(D). Defendants dispute these allegations.

 3      4. Motions

 4          There are no currently pending motions. Previously, the Court denied Defendants’ motion

 5 to dismiss, see ECF No. 45, and ruled on miscellaneous motions regarding briefing schedules and

 6 page lengths, see ECF Nos. 23, 33, 49. Plaintiffs and Defendants both anticipate filing a motion

 7 for summary judgment. Plaintiffs also reserve their right to file a motion to supplement or

 8 complete the administrative record, should such a motion become necessary. Defendants reserve

 9 their right to oppose any such motion.

10      5. Amendment of Pleadings

11          The Parties do not expect any party, claim, or defense to be added or dismissed, and do not

12 believe a proposed deadline for amending the pleadings is necessary.

13      6. Evidence Preservation

14          Because this is a case for review on an administrative record, it is exempt from Fed. R.

15 Civ. P. 26(f) under Fed. R. Civ. P. 26(a)(1)(B)(i). No discovery is expected at this time.

16      7. Disclosures

17          Because this is a case for review on an administrative record, it is exempt from Fed. R.

18 Civ. P. 26(a)(1) under Fed. R. Civ. P. 26(a)(1)(B)(i). No discovery is expected at this time.

19      8. Discovery

20          Because this is a case for review on an administrative record, it is exempt from Fed. R.

21 Civ. P. 26(f) under Fed. R. Civ. P. 26(a)(1)(B)(i). No discovery is expected at this time.

22      9. Class Actions

23          Not applicable.

24      10. Related Cases

25          There are no related cases.

26

27

28

     JOINT CASE MANAGEMENT STATEMENT                  2
     Case No. 20-cv-04186-KAW
        Case 4:20-cv-04186-KAW Document 51 Filed 03/16/21 Page 4 of 7




 1      11. Relief

 2          Plaintiffs seek a declaration that the Rule violates the APA and the CRA; an order holding

 3 unlawful and setting aside the Rule; an award of attorneys’ fees and costs pursuant to 28 U.S.C.

 4 § 2412; and such other relief as this Court deems proper. No damages are sought.

 5      12. Settlement and ADR

 6          The Parties have discussed the prospects for settlement with each other and with their

 7 clients. All Parties are in agreement that the case is not currently amenable to resolution through

 8 settlement and no Party believes that ADR proceedings would be beneficial at this stage. The

 9 Parties have all indicated that they are willing to discuss potential resolutions at any time should a

10 negotiated resolution seem possible in the future, and will notify the Court promptly if they

11 believe that ADR will be helpful.

12      13. Consent to Magistrate Judge for All Purposes

13          All Parties have consented to have a magistrate judge conduct all further proceedings

14 including trial and entry of judgment. See ECF Nos. 19, 22.

15      14. Other References

16          This case is not suitable for reference to binding arbitration, a special master, or the

17 Judicial Panel on Multidistrict Litigation.

18      15. Narrowing of Issues

19          The Parties are not currently aware of any issues that can be narrowed by agreement or by

20 motion. Because this case will be resolved on summary judgment briefing, there will be no issues

21 regarding the presentation of evidence at trial and no need to bifurcate any issues, claims, or

22 defenses.

23      16. Expedited Trial Procedure

24          Not applicable.

25      17. Scheduling

26          The Parties propose the following schedule for further proceedings:

27              •    May 20, 2021: deadline for Defendants to file the Administrative Record
28              •    July 19, 2021: deadline for Plaintiffs to move for summary judgment

     JOINT CASE MANAGEMENT STATEMENT                    3
     Case No. 20-cv-04186-KAW
        Case 4:20-cv-04186-KAW Document 51 Filed 03/16/21 Page 5 of 7




 1              •   September 17, 2021: deadline for Defendants to file a combined opposition to
                    Plaintiffs’ motion and cross-motion for summary judgment
 2
                •   October 18, 2021: deadline for Plaintiffs to file a combined reply in support of their
 3
                    motion and opposition to Defendants’ motion
 4
                •   November 17, 2021: deadline for Defendants to file a reply in support of their
 5                  motion

 6              •   January 6, 2022: hearing date on the Parties’ summary judgment motions
 7      18. Trial
 8          Not applicable.
 9      19. Disclosure of Non-party Interested Entities or Persons
10          Plaintiffs National Community Reinvestment Coalition and California Reinvestment
11 Coalition have each filed the “Certification of Interested Entities or Persons” required by Civil

12 Local Rule 3-15. See ECF Nos. 4, 5. No persons, firms, partnerships, corporations, or other

13 entities known to those parties have either (i) a financial interest in the subject matter in

14 controversy or in a party to the proceeding; or (ii) any other kind of interest that could be

15 substantially affected by the outcome of the proceeding.

16      20. Professional Conduct
17          All attorneys of record for the Parties have reviewed the Guidelines for Professional
18 Conduct for the Northern District of California.

19      21. Other
20          The Parties believe that a Case Management Conference may be unnecessary at this time,
21 because this is an action for review on an administrative record and no discovery is currently

22 expected in this case. Accordingly, the Parties respectfully suggest that the Court consider

23 cancelling or continuing the Case Management Conference currently scheduled for March 23,

24 2021.

25 Dated: March 16, 2021                           Respectfully submitted,
26
                                                   By: /s/ Jeffrey B. Dubner
27                                                 Jeffrey B. Dubner (DC Bar No. 1013399)
                                                   (admitted pro hac vice)
28                                                 jdubner@democracyforward.org

     JOINT CASE MANAGEMENT STATEMENT                    4
     Case No. 20-cv-04186-KAW
       Case 4:20-cv-04186-KAW Document 51 Filed 03/16/21 Page 6 of 7




 1                                     Michael C. Martinez (State Bar No. 275581)
                                       mmartinez@democracyforward.org
 2                                     Sean A. Lev (DC Bar No. 449936)
                                       (admitted pro hac vice)
 3
                                       slev@democracyforward.org
 4                                     Democracy Forward Foundation
                                       P.O. Box 34553
 5                                     Washington, DC 20043
                                       Telephone: (202) 448-9090
 6                                     Facsimile: (202) 701-1775
 7
                                       Sarah A. Good (State Bar No. 148742)
 8                                     sgood@fbm.com
                                       Anthony Schoenberg (State Bar No. 203714)
 9                                     tschoenberg@fbm.com
                                       Eric D. Monek Anderson (State Bar No. 320934)
10                                     emonekanderson@fbm.com
11                                     Farella Braun + Martel LLP
                                       235 Montgomery Street, 17th Floor
12                                     San Francisco, California 94104
                                       Telephone: (415) 954-4400
13                                     Facsimile: (415) 954-4480
14                                     Counsel for Plaintiffs
15

16                                     By: /s/ Ashley W. Walker
                                       JONATHAN GOULD (DC Bar No. 477569)
17                                     Senior Deputy Comptroller and Chief Counsel
                                       BAO NGUYEN (NC Bar No. 39946)
18                                     Principal Deputy Chief Counsel
19                                     GREGORY F. TAYLOR (DC Bar No. 417096)
                                       Director for Litigation
20                                     PETER C. KOCH (IL Bar No. 6225347)
                                       Assistant Director for Litigation
21                                     MARSHA STELSON EDNEY (DC Bar No. 414271)
                                       Counsel
22
                                       ASHLEY W. WALKER (DC Bar No. 488126)
23                                     Counsel
                                       ALISSA V. SAGRI (MD No. 0812180099)
24                                     Counsel
                                       AMBER N. MELTON (MD No. 1405200002)
25                                     Counsel
                                       HANNAH E. HICKS (AL Bar No. 9577S61W)
26
                                       Attorney
27                                     Office of the Comptroller of the Currency
                                       400 7th Street, SW
28                                     Washington, D.C. 20219

     JOINT CASE MANAGEMENT STATEMENT       5
     Case No. 20-cv-04186-KAW
       Case 4:20-cv-04186-KAW Document 51 Filed 03/16/21 Page 7 of 7




 1                                     Telephone: (202) 649-6300
                                       Facsimile: (202) 649-5709
 2                                     ashley.walker@occ.treas.gov
 3
                                       Counsel for Defendants
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT       6
     Case No. 20-cv-04186-KAW
